Citation Nr: 1241791	
Decision Date: 12/07/12    Archive Date: 12/13/12	

DOCKET NO.  09-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to service connection for a genitourinary disorder, to include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension or service-connected diabetes mellitus.

6.  Entitlement to service connection for "joint disease," claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder.

8.  Entitlement to service connection for heart disease, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1969 to July 31, 1970, with service in the Republic of Vietnam from August 3, 1969 to July 23, 1970.  The Veteran had additional active military service from October 27, 1972 to January 9, 1973; November 25, 1976 to July 2, 1977; February 20, 1978 to July 8, 1978; April 27, 1981 to August 24, 1981; August 28, 1981 to September 30, 1981; January 1, 1982 to March 31, 1982; April 2, 1982 to August 18, 1982; October 2, 1982 to February 17, 1983; February 19 1983, to July 7, 1983; October 3, 1983 to February 18, 1984; February 29, 1984 to July 6, 1984; and December 8, 1990 to May 20, 1991.  The Veteran additionally had periods of active duty for training extending from July 27 to August 10, 1985; July 5 to July 19, 1986; March 5 to March 21, 1987; June 11 to June 25, 1988; and July 22 to August 5, 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as a July 2008 decision by the VARO in Indianapolis, Indiana.

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for fibromyalgia and gastroesophageal reflux disease, as well as a total disability rating based upon individual unemployability.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issues of service connection for erectile dysfunction, hypertension, and heart disease is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service, or training, including in-service acoustic trauma.

2.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service, or training, including in-service acoustic trauma.

3.  A chronic headache disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service, or training.

4.  A chronic genitourinary disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service, or training, or in any way causally related to service-connected diabetes mellitus.

5.  Chronic "joint disease" is not shown to have been present in service, or training, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, or training, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Chronic tinnitus was not incurred in or aggravated by active military service, or training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic headache disorder was not incurred in or aggravated by active military service, or training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A chronic genitourinary disorder was not incurred in or aggravated by active military service, or training, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including diabetes mellitus.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  Chronic "joint disease" was not incurred in or aggravated by active military service, or training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2006 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as both VA (including Virtual VA) and private treatment records and examination reports, and various statements by the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for hearing loss and tinnitus, as well as for a chronic headache disorder, a genitourinary disorder, and "joint disease."  In pertinent part, it is contended that the Veteran's current hearing loss and tinnitus are the result of acoustic trauma sustained in service.  It is further contended that the Veteran's current headache disorder had its origin in service, and that his genitourinary disorder is related to service, or in some way causally related to service-connected diabetes mellitus.  Finally, it is contended that the Veteran currently suffers from "joint disease" which is in some way the result of an undiagnosed illness contracted during his service in the Persian Gulf War.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006); see also 38 C.F.R. § 3.310(b).

Finally, as regards the issue of service connection for "joint disease" as due to an undiagnosed illness, the Board notes that, pursuant to applicable law and regulation, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits subjective indications of a qualifying chronic disability, where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more prior to December 31, 2016.  Compensation is payable under these provisions if, by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, functional gastrointestinal disorders (excluding structural gastrointestinal diseases), or a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  

Objective indications of a "qualifying chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  "Chronic" is defined as a disability existing for six months or more, or a disability that exhibits intermittent episodes of improvement and worsening over a six-month period.  Signs or symptoms which may be manifestations of an undiagnosed or medically unexplained chronic multi-symptom illness include, but are not limited to:  (1) fatigue; (2) signs or symptoms involving the skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of Operations.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of hearing loss or tinnitus, or, for that matter, a chronic headache or genitourinary disorder, or "joint disease."  In point of fact, at all times during the Veteran's period or periods of active military service, his hearing was entirely within normal limits.  Significantly, at the time of a hearing conservation audiogram in October 1986, the Veteran's hearing was within normal limits bilaterally.  Moreover, at the time of a subsequent service medical examination in December 1990, the Veteran's hearing was once again within normal limits.  While it is true that, on July 6, 1985, the Veteran was heard to complain of "ringing" in his ears, that episode did not occur during a period of active duty, or either active duty or inactive duty for training.  Moreover, at no time during the Veteran's period or periods of active duty or active duty for training did he receive either a diagnosis of or treatment for chronic tinnitus.  Significantly, while during the course of various service medical examinations, the Veteran gave a history of a head injury in October 1976, that head injury would not have occurred during a verified period of active duty or active duty for training.  Moreover, pertinent evidence of record is to the effect that the Veteran experienced no residual disability as a result of that head injury.  Nor is there evidence that, at any time during a period or periods of active duty or active duty for training, the Veteran received either a diagnosis of or treatment for "joint disease."  

Significantly, at the time of a VA general medical examination in November 1970, there was no evidence of either hearing loss or tinnitus, or, for that matter, a chronic headache or genitourinary disorder.  Nor was there any evidence of chronic "joint disease."  Significantly, as of the time of a subsequent VA examination in June 2008, there was no evidence of any renal disease, dialysis, or treatment for a urinary disorder.  Nor was there any evidence of a bowel or bladder disability related to the Veteran's diabetes mellitus.  

In point of fact, the earliest clinical indication of the presence of any of the disabilities at issue is revealed by a VA audiometric examination dated in September 2008, almost 20 years following the Veteran's final discharge from service, at which time it was noted that the Veteran first experienced some subjective hearing loss approximately two years earlier (around or about September of 2006).  Significantly, at the time of that examination, it was noted that audiometric examinations conducted in January 1969, October 1986, and August 1993 were within normal limits bilaterally.  Further noted was that, while in service, the Veteran had apparently been exposed to explosives, torpedoes, and demolition as a combat engineer, when questioned, the Veteran additionally indicated that he had experienced occupational noise exposure as a police officer following his discharge from service.  

Audiometric examination revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
20
30
30
25
45
LEFT EAR
20
30
25
35
45

Speech recognition ability was 94 percent in the Veteran's right ear, and 86 percent in the left ear.  The pertinent diagnosis noted was of a mild to moderate sensorineural hearing loss in the right ear, with a mild sensorineural hearing loss in the left ear.  

According to the examiner, neither hearing loss nor any threshold shift was recorded on the Veteran's discharge audiogram.  Moreover, the Veteran had experienced significant occupational noise exposure not related to his military service.  In the opinion of the examiner, given the remoteness of the Veteran's complaint of hearing loss (16 years following service discharge) and evidence contraindicating hearing loss in service, it was less likely than not that the Veteran's hearing loss was related to military service.  Moreover, given that the Veteran's claims folder was silent for any complaints of tinnitus, and that otoacoustic emissions indicated normal cochlear function and healthy outer hair cells, it was similarly less likely than not that the Veteran's reports of tinnitus were due to military service.  

Regarding the other disabilities at issue, the Board notes that, at the time of a VA hemic disorders examination conducted in September 2008, the Veteran complained of headaches located in his right temple, which, when he pressed in that area with his fingers, were relieved.  Regarding his urinary condition, the Veteran indicated that he passed urine four to five times per night, and that his stream was good, though some dribbling was present.  The Veteran denied any problems with incontinence, but admitted to some urgency and incomplete emptying of his bladder.  Reportedly, according to the Veteran, when he pressed on his bladder following voiding, "more urine usually came out."  

Regarding the Veteran's "joint disease," he indicated that his shoulders, elbows, and hands often ached.  Reportedly, this problem began soon after his return from Operation Desert Storm.  On examination of the Veteran's shoulder, elbow, and hands, there was no evidence of any swelling, warmth, or tenderness.  Nor was there any evidence of deformity, effusion, or crepitus.  Active and passive movements of the joints were normal, without painful limitation.  Moreover, movements against gravity and with resistance were the same.  At the time of examination, the Veteran's muscles showed no atrophy.  Strength was 5/5, and range of motion of the shoulders, elbows, and hands was full, with no pain or evidence of limitation.  Genitourinary examination yielded no complaints of lethargy, weakness, anorexia, or weight change.  Nor was there any evidence of testicular atrophy or malignancy.  At the time of examination, there was no evidence of any renal disease, or dialysis or treatment for a urinary disorder.  Nor was there any evidence of incontinence.  

According to the examiner, the Veteran suffered from only very mild headaches.  Moreover, the urinary condition of incomplete bladder emptying was secondary to pressure on the urethra caused by internal prostatic enlargement.  In the opinion of the examiner, the Veteran did not suffer from a urinary condition secondary to his diabetes mellitus.  Nor were there any objective indications of an illness related to anemia, headaches, joint pains, edema, or any urinary condition.  In the opinion of the examiner, the Veteran showed no evidence of Gulf War syndrome, nor was there any diagnosis of unknown etiology, or any joint condition.

The Board acknowledges that, based on recent outpatient treatment, the Veteran apparently suffers from benign prostatic hypertrophy, a neurogenic bladder, and/or retrograde ejaculation.  However, on no occasion have any of these findings been attributed to the Veteran's period or periods of active military service, or training, or service-connected diabetes mellitus.  In fact, the Board finds the aforementioned opinions of VA physicians highly probative, because those opinions are based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA physicians reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.

Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from "joint disease" related to an undiagnosed illness.  Nor is there evidence that the Veteran's current hearing loss, tinnitus, or mild headache disorder are in any way related to his period or periods of active military service.  Finally, to the extent that the Veteran does, in fact, suffer from a chronic genitourinary disability, it has yet to be demonstrated that the genitourinary disability in question is in any way related to service, or, for that matter, causally related to service-connected diabetes mellitus.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the disabilities at issue to his period or periods of active military service, or, in the case of his current genitourinary disability, to service-connected diabetes mellitus.  However, not until May 2006, many years following his final discharge from service, did the Veteran file a claim for any of those disabilities.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  See Savage, supra.  In this case, there is no medical evidence suggesting a link between the disabilities at issue and the Veteran's period or periods of active military service, or, for that matter, service-connected diabetes mellitus.  Nor has it been demonstrated that the Veteran has in the past or presently suffers from chronic "joint disease."  Under the circumstances, the Veteran's claims for service connection must be denied.

The Board acknowledges the Veteran's statements, and those of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities in question to the Veteran's period or periods of active military service, or, in the case of the Veteran's claimed genitourinary disorder, to service-connected diabetes mellitus.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran and his spouse, as laypersons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's hearing loss, tinnitus, headache disorder, or genitourinary disability with any incident or incidents of service, or with a service-connected disability or disabilities.  Nor has it been demonstrated that the Veteran currently suffers from chronic "joint disease."  Under the circumstances, his claims for service connection must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for chronic tinnitus is denied.

Entitlement to service connection for a chronic headache disorder is denied.

Entitlement to service connection for a genitourinary disorder, to include as secondary to service-connected diabetes mellitus, is denied.

Entitlement to service connection for "joint disease" due to an undiagnosed illness is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for erectile dysfunction, hypertension, and heart disease.  In pertinent part, it is contended that the Veteran's current erectile dysfunction is in some way causally related to hypertension, or, in the alternative, service-connected diabetes mellitus.  Further contended is that the Veteran's current hypertension is in some way causally related to service-connected diabetes mellitus or posttraumatic stress disorder.  Finally, it is contended that the Veteran currently suffers from heart disease which is in some way causally related to service-connected diabetes mellitus.

As regards the Veteran's erectile dysfunction, the Board notes that, at the time of a VA medical examination in July 2008, it was noted that the Veteran had suffered from erectile dysfunction for approximately ten years, placing the origin of that disability around or about 1998.  Under the circumstances, it was concluded that the Veteran's erectile dysfunction was not secondary to service-connected diabetes mellitus, inasmuch as the Veteran's erectile dysfunction had predated the origin of his diabetes mellitus.  However, as of the time of a subsequent VA medical examination in September 2008, it was reported that the Veteran had suffered from erectile dysfunction for only 2 1/2 years, placing the origin of that disability around or about 2006.  Significantly, to date, no opinion has been offered as to whether the Veteran's erectile dysfunction has been aggravated by service-connected diabetes mellitus.  

Turning to the issue of service connection for hypertension, the Board notes that, at the time of the aforementioned VA medical examination in July 2008, it was noted that the Veteran's hypertension was first diagnosed in the 1970's, and that, under the circumstances, the Veteran's hypertension was not related to diabetes mellitus, inasmuch as it predated the origin of that disability.  Significantly, at the time of a subsequent VA examination in April 2010, it was once again noted that the Veteran's hypertension was not causally related to service-connected diabetes mellitus.  Further noted was that the Veteran's hypertension had not been aggravated by diabetes mellitus.  However, a review of service treatment records discloses that, on a number of occasions in service, in particular, in March and April 1991, the Veteran's blood pressure was somewhat elevated.  Significantly, to date, no opinion has been offered as to whether the Veteran's hypertension had its origin during his period or periods of active military service.  Nor has an opinion been obtained regarding whether the Veteran's hypertension has in some way been aggravated by his (now service-connected) posttraumatic stress disorder, an argument first offered during the course of an Informal Hearing Presentation in October 2012.

Finally, as regards the Veteran's claimed heart disease, the Board notes that, in a recent rating decision of August 2011, the RO denied entitlement to service connection for ischemic heart disease.  However, while in service, the Veteran underwent a rather extensive evaluation for coronary artery disease, the results of which were inconclusive.  Significantly, while following a VA examination in April 2010, it was determined that the Veteran did not, in fact, suffer from ischemic heart (including coronary artery) disease, during the course of VA outpatient treatment that same month, there were noted "some hypertensive heart changes."  Such findings raise some question as to whether the Veteran does, in fact, suffer from heart disease of some kind, and, if so, whether such heart disease might in some way be related to his period or periods of active military service.

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims.  Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to November 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to the effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA cardiovascular and genitourinary examinations in order to more accurately determine the exact nature and etiology of his current hypertension and claimed heart disease, and current genitourinary disability.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the cardiovascular examination, the examiner should specifically comment as to whether the Veteran's hypertension at least as likely as not had its origin during, or is in some way the result of, an incident or incidents of the Veteran's periods of active military service.  Should it be determined that the Veteran's hypertension did not have its origin during a period or periods of active military service, an additional opinion is requested as to whether that hypertension is at least as likely as not proximately due to, the result of, or aggravated by service-connected posttraumatic stress disorder.  Finally, an opinion is requested as to whether the Veteran does, in fact, suffer from chronic, clinically-identifiable heart disease, and, if so, whether that heart disease is at least as likely as not the result of an incident or incidents of the Veteran's periods of active military service, or, in the alternative, in some way causally related to a service-connected disability or disabilities, including service-connected diabetes mellitus.  

Following completion of the genitourinary examination, the examiner should specifically comment as to whether the Veteran's erectile dysfunction has at least as likely as not undergone a clinically-identifiable permanent increase in severity beyond natural progress (which is to say, been aggravated by) his service-connected diabetes mellitus.  In addition, if as a result of this REMAND, service connection is granted for hypertension, a supplementary opinion is requested as to whether the Veteran's erectile dysfunction is in some way proximately due to, the result of, or aggravated by that hypertension.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  

3.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures. 

4.  The RO/AMC should then readjudicate the Veteran's claims for service connection for erectile dysfunction (to include as secondary to hypertension or service-connected diabetes mellitus), hypertension (to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder), and heart disease (to include as secondary to service-connected diabetes mellitus).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in December 2011.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


